EXHIBIT SECURITY AGREEMENT THIS SECURITY AGREEMENT (this "Agreement") is made and entered into as of February 4, 2008, between PureDepth, Inc., a Delaware corporation (the "Debtor"), and K One W One Limited (the "Purchaser"). Capitalized terms used in this Agreement and not otherwise defined herein shall have the meanings set forth in the Note(s) (as defined below). RECITALS WHEREAS, pursuant to a convertible note purchase agreement ("Note Purchase Agreement"), of even date herewith, Debtor will issue to the Purchaser one or more secured convertible promissory notes (individually a "Note," collectively the "Notes") in an aggregate principal amount up to $3,000,000, and the parties wish to enter into this Agreement (along with the entry into the NZ Security Documents by the Debtor's subsidiaries) to secure Debtor's obligations under the Note(s). NOW, THEREFORE, Debtor and the Purchaser hereby agree as follows: AGREEMENT 1.Grant of Security Interest. (a)Security Interest. As security for the payment and performance of the Obligations (as defined below), Debtor hereby grants to the Purchaser a continuing security interest in all of Debtor's right title and interest in and to in the property described in Exhibit A hereto (the "Collateral"). Notwithstanding the foregoing, the security interest granted herein does not extend to and the term "Collateral" does not extend to (i) property that is nonassignable by its terms without the consent of the licensor thereof or another party (but only to the extent such prohibition on transfer is enforceable under applicable law), or (ii) property as to which the granting of a security interest therein is contrary to applicable law, provided that upon the cessation of any such restriction or prohibition, such property shall automatically become part of the Collateral and the proceeds thereof. (b)Obligations Secured. The security interest granted hereunder secures payment and performance of all obligations of Debtor to the Purchaser under this Agreement and all obligations of Debtor to the Purchaser under the Note(s), including all unpaid principal of the Note(s), all interest accrued thereon, and all other amounts payable by Debtor to the Purchaser under the Note(s), whether due or to become due, absolute or contingent, liquidated or unliquidated, determined or undetermined, including any interest that accrues after the commencement of an insolvency proceeding (collectively, the "Obligations"). (c)Authorization to File Financing Statement. Debtor authorizes the Purchaser to file one or more financing statements describing the Collateral and/or otherwise record this Agreement or a short form thereof memorializing the terms herein with the Secretary of State of the State of California and/or Delaware, as applicable, the U.S. Patent and Trademark Office, the U.S. Copyright Office, and in any other agency or equivalent authority required for perfection of the security interest granted herein. At Purchaser's request, Debtor will prepare financing statements consistent with this Agreement for Purchaser's review, approval and filing, and Debtor agrees that it will do such further reasonable acts and things and timely execute and deliver to Purchaser, at Debtor's expense, such additional conveyances, assignments, agreements, and instruments as Purchaser may reasonably require or deem advisable to carry into effect the purpose of this Agreement or to better assure and confirm unto Purchaser its rights, powers, and remedies hereunder. 1 2.Covenants. So long as the Obligations remain outstanding (other than contingent indemnification obligations) to the Purchaser, Debtor covenants to the Purchaser that it will: (a)Protection of Collateral. Take reasonable efforts to keep the Collateral consisting of tangible personal property in good condition and repair, maintain, preserve, defend and protect the Collateral from loss, damage or deterioration (ordinary wear and tear excepted), and provided that, with respect to its patent, trademark and copyrights, Debtor is entitled to discontinue, not renew, abandon or otherwise not pursue any such patents, trademark and copyrights, applications or claims in the event that it, in its reasonable opinion, does not believe that such applications are commercially appropriate or reasonable to pursue or prosecute. (b)Clear Title. Not grant any security interest in any of the Collateral, other than Permitted Liens. (c)Inspection. Upon reasonable prior written notice, provide a representative of the Purchaser with access to the Collateral and all books and records relating thereto for the purpose of conducting an annual inspection and audit of the Collateral, at the Purchaser's sole cost and expense, at reasonable times during regular business hours. (d)Insurance. Carry and maintain in full force and effect, at its own expense and with reputable insurance companies, insurance with respect to the Collateral in such amounts, with such deductibles and covering such risks as is consistent with the insurance currently carried by the Debtor or as reasonably determined by its Board of Directors or executive officers. 3.Events of Default; Remedies.
